--------------------------------------------------------------------------------






Exhibit 10.20






[FORM LETTER FOR NON-EMPLOYEE DIRECTOR ELECTED PRIOR TO MAY 27, 2009]


February 20, 2008


[name and address of director]


RE:           Continental Airlines Flight Benefits


Dear [first name],


At its November 27, 2007 meeting, the Board of Directors of Continental
Airlines, Inc. (the “Company”), acting pursuant to the recommendation of the
Corporate Governance Committee of the Board of Directors and resolutions duly
adopted by the Board, made certain adjustments to our flight benefits program in
order to comply with I.R.C. Section 409A (“409A”).  This letter agreement sets
forth the contractual obligations of the parties with respect to the flight
benefits, as contemplated and authorized by such resolutions.  This letter
agreement supersedes and replaces any prior agreements between you and the
Company relating to flight benefits.


Flight Benefits are provided for your lifetime subject to the terms and
conditions set forth in Exhibit A attached hereto.  For purposes of Exhibit A,
you are referred to as “Non-Employee Director.”


This letter agreement shall be binding upon and inure to the benefit of the
Company and any successor of the Company, including without limitation any
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of the Company by any means, whether
director or indirect, by purchase, merger, consolidation, or otherwise.  This
letter agreement and the benefits or obligations hereunder may not be assigned
by you.


If you are in agreement with the terms of this letter agreement and the terms of
the flight benefits set forth on Exhibit A, please execute the attached copy
hereof and return it to the Company at the above address, whereupon this letter
agreement will become a binding obligation of the parties hereto.


Very truly yours,


CONTINENTAL AIRLINES,
INC.                                                                 ACCEPTED
AND AGREED
                            As of the date first above written




By:           __________________________                                                                                                
[name]                                
                                                         [name of director]
[title]






















[FORM LETTER FOR NON-EMPLOYEE DIRECTOR ELECTED AFTER MAY 27, 2009]






[date]


[name and address of director]


RE:           Continental Airlines Flight Benefits


Dear [first name],


This letter agreement sets forth the contractual obligations with respect to the
flight benefits, as set forth on Exhibit A, provided by Continental Airlines,
Inc. (the “Company”) to you in connection with your service as a member of the
Board of Directors of the Company.  For purposes of Exhibit A, you are referred
to as “Non-Employee Director.”


This letter agreement shall be binding upon and inure to the benefit of the
Company and any successor of the Company, including without limitation any
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of the Company by any means, whether
direct or indirect, by purchase, merger, consolidation, or otherwise.  This
letter agreement and the benefits or obligations hereunder may not be assigned
by you.


If you are in agreement with the terms of this letter agreement and the terms of
the flight benefits set forth on Exhibit A, please execute the attached copy
hereof and return it to the Company at the above address, whereupon this letter
agreement will become a binding obligation of the parties hereto.


Very truly yours,


CONTINENTAL AIRLINES,
INC.                                                               ACCEPTED AND
AGREED
As of the date first above written




By:           __________________________                                                                                                
[name]                                                                                         [name
of director]
[title]







 
 

--------------------------------------------------------------------------------

 
                                                                                                                 Exhibit
A



Continental Airlines, Inc.
Flight Benefits Effective January 1, 2008




1.           Scope; Effectiveness.  Effective January 1, 2008 [Insert for
Non-Employee Directors first elected after January 1, 2008: or the date of your
first election to the Board, if later], Flight Benefits will be provided for
your lifetime subject to the terms set forth in this Exhibit A.  [Insert for
Non-Employee Directors elected prior to January 1, 2008:  Non-Employee
Director’s accrued benefits and rights with respect to the Flight Benefits under
the terms of Non-Employee Director’s existing agreement(s) with Company are
hereby surrendered and cancelled.]


2.           Definitions.  As used in this Exhibit, the following terms shall
have the meanings assigned below.


(i)           “Flight Benefits” shall mean lifetime flight benefits on each
airline in the CO System consisting of the following:


(a)           space available flight passes, including appropriate flight pass
identification cards, for Non-Employee Director and Non-Employee Director’s
Eligible Family Members;


(b)           a Universal Air Travel Plan (UATP) card or, in the event of
discontinuance of the UATP program, a similar charge card or other authorization
mechanism permitting the purchase of air travel through direct billing to
Company or any successor or successors thereto (which successor card or
mechanism shall be deemed included as appropriate in all references herein to
“UATP card”) in Non-Employee Director’s name for charging (subject to the
restrictions set forth in paragraph 3 below) on an annual, calendar-year basis
up to the Annual Travel Limit, tickets on the CO System (in any fare class) for
travel by Non-Employee Director, Non-Employee Director’s spouse, Non-Employee
Director’s family and significant others as determined by Non-Employee Director;


(c)           Platinum Elite OnePass Cards (or similar highest category
successor frequent flyer cards) in Non-Employee Director’s and Non-Employee
Director’s spouse’s names;


(d)           a membership for Non-Employee Director and Non-Employee Director’s
spouse in Company’s Presidents Club (or any successor program); and


(e)           payment by Company to Non-Employee Director, while Non-Employee
Director serves as a member of the Board of Directors of Company [Insert for
Non-Employee Directors serving on the Board prior to May 27, 2009:  (and, if
Non-Employee Director shall have five or more years of service on the Board of
Directors of Company, or retires from the Board after age 70, for the lifetime
of Non-Employee Director)], of an annual (calendar year) amount up to the Annual
Gross Up Limit sufficient to pay, on an after tax basis (i.e., after the payment
by Non-Employee Director of all taxes on such amount), the U.S. federal, state
and local income taxes on imputed income resulting from flights purchased with
the UATP card or resulting from any other flight benefits extended to
Non-Employee Director as a result of Non-Employee Director’s service to Company,
and any payment by Company to Non-Employee Director pursuant to this paragraph
2(e) shall be made on or as soon as practicable following the day on which the
required tax is remitted by or on behalf of Non-Employee Director (but not later
than the end of the taxable year following the year in which such tax is
remitted).


(ii)           “affiliates” means any entity controlled by, controlling, or
under common control with Company, it being understood that control of an entity
shall require the direct or indirect ownership of a majority of the outstanding
capital stock of such entity.


(iii)           “Annual Travel Limit” means an amount granted annually (on a
calendar-year basis and effective January 1 of each year) by Company to
Non-Employee Director equal to the amount of the annual grant Non-Employee
Director received for 2007 [Insert for Non-Employee Directors first elected
after January 1, 2008: (or, if your first election to the Board is after January
1, 2008, an amount equal to the annual grant provided to each other Non-Employee
Director for such year)], which annual amount shall be adjusted upon any change
in the valuation methodology used by Company to calculate imputed income from
flights for U.S. federal income tax purposes so as to preserve such annual
benefit level for purchases of tickets on the CO System (e.g., if a change in
the valuation methodology results, on average, in such flights being valued 15%
higher than the valuation that would result using the prior valuation
methodology, then the Annual Travel Limit would be increased by 15%).  In
determining any adjustment, Company shall be entitled to rely on its good faith
calculation, as verified by its internal audit department or independent
auditors, which calculation will be provided to Non-Employee Director upon
request.  Company will provide Non-Employee Director an annual statement
specifying the Annual Travel Limit and will notify Non-Employee Director
promptly of any adjustments to the Annual Travel Limit described in this
paragraph.  Any portion of the Annual Travel Limit that remains unused at the
end of the calendar year for which it was awarded shall expire and be of no
further use or value.


(iv)           “Annual Gross Up Limit” means an amount granted annually (on a
calendar-year basis and effective January 1 of each year) by Company to
Non-Employee Director in an amount equal to the amount of the annual grant
Non-Employee Director received for the flight benefits program year 2007 [Insert
for Non-Employee Directors first elected after January 1, 2008: (or, if your
first election to the Board is after January 1, 2008, an amount equal to the
annual grant provided to each other Non-Employee Director for such year)], which
amount shall be adjusted upon any change in the valuation methodology used by
Company to calculate imputed income from flights for U.S. federal income tax
purposes so as to preserve such annual benefit level of tax gross up (e.g., if a
change in the valuation methodology results, on average, in such flights being
valued 15% higher than the valuation that would result using the prior valuation
methodology, then the Annual Gross Up Limit would be increased by 15%).  In
determining any adjustment, Company shall be entitled to rely on its good faith
calculation, as verified by its internal audit department or independent
auditors, which calculation will be provided to Non-Employee Director upon
request.  Company will provide Non-Employee Director an annual statement
specifying the Annual Gross Up Limit and will notify Non-Employee Director
promptly of any adjustments to the Annual Gross Up Limit described in this
paragraph.  Any portion of the Annual Gross Up Limit that remains unused at the
end of the calendar year for which it was awarded shall expire and be of no
further use or value.


(v)           “CO System” shall mean (a) flights operated by Company or any of
its affiliates or any successor or successors thereto and (b) flights operated
on behalf of Company by any third party under capacity purchase agreements with
Company; provided that, unless otherwise communicated to Non-Employee Director
and subject to clause (b), CO System shall not include flights on any other
carriers, including Continental Connection carriers and other alliance/codeshare
carriers.


(vi)           “Eligible Family Members” means, with respect to each annual
benefit year, Non-Employee Director’s spouse or travel companion, dependent
unmarried children through age 20 and through age 25 if full-time students, and
a maximum of two parents (which may be biological or step-parents); provided
that an Eligible Family Member shall not include any individual with respect to
whom a benefit described in paragraph 2(i)(a) is taxable.


3.           Restrictions on Use; Consequences of Misuse.


(i)           Personal Use Restriction.  Non-Employee Director agrees that the
Flight Benefits are to be used solely for personal reasons and may not be used
for business purposes (other than business on behalf of Company), and that
credit availability on Non-Employee Director’s UATP card may be suspended and
Non-Employee Director’s UATP card may be revoked or cancelled if (A) such UATP
card is used for business purposes (other than business on behalf of Company)
and (B) after receiving written notice from Company to cease such usage,
Non-Employee Director again uses Non-Employee Director’s UATP card for any
business purpose (other than business on behalf of Company).


(ii)           Booking and Ticketing; Accounting; Reimbursement.


(a)           No tickets issued on the CO System in connection with the Flight
Benefits may be purchased other than directly from Company or its successor or
successors (i.e., no travel agent or other fee or commission based distributor
may be used), nor may any such tickets be sold or transferred by Non-Employee
Director or any other person, nor may any such tickets be used by any person
other than the person in whose name the ticket is issued.


(b)           Non-Employee Director shall be responsible for all charges on
Non-Employee Director’s UATP card in excess of the Annual Travel Limit or that
are not for flights on the CO System.  Non-Employee Director agrees to reimburse
Company, after receipt of an invoice or other accounting statement, for all
charges on Non-Employee Director’s UATP card that are not for flights on the CO
System and that are not otherwise reimbursable to Non-Employee Director under
the applicable policies of Company for reimbursement of business expenses of
Non-Employee Directors of Company, or that are for tickets in excess of the
Annual Travel Limit or that violate the restrictions set forth in this Exhibit,
which reimbursement shall be made promptly (and in any event within 45 days
after receipt of such invoice or other accounting statement).  Non-Employee
Director agrees that the credit availability under Non-Employee Director’s UATP
card may be suspended if Non-Employee Director does not timely reimburse Company
as described in the foregoing sentence or if Non-Employee Director exceeds the
applicable Annual Travel Limit; provided, that, immediately upon Company’s
receipt of Non-Employee Director’s reimbursement in full (or, in the case of
exceeding the applicable Annual Travel Limit, beginning the next following year
and after such reimbursement), the credit availability under Non-Employee
Director’s UATP card will be restored.


4.           Imputed Income.  The sole cost to Non-Employee Director of flights
on the CO System pursuant to use of Non-Employee Director’s Flight Benefits will
be the imputed income with respect to flights on the CO System charged on
Non-Employee Director’s UATP card, or as otherwise required by law, and reported
to Non-Employee Director as required by applicable law.  For purposes of tax
reporting of Flight Benefits, it is the practice of Company to calculate taxable
amounts based on the fiscal period commencing November 1 and ending on the
following October 31 (for example, Flight Benefits utilized (i.e. “flown”)
during the twelve-month period from November 1, 2007 to October 31, 2008 are
reported as a taxable benefit for year 2008).  Company shall have sole
discretion to change this practice, including if additional reporting tools
become available to process Flight Benefits data [Insert for Non-Employee
Directors first elected after January 1, 2008: , the tax withholding process
changes,] or as required by law.


5.           Section 409A Matters.  It is intended that the Flight Benefits
program described in this Exhibit comply with the limitations and requirements
of Section 409A of the Internal Revenue Code (the “Code”) to the extent
applicable, and all provisions herein shall be construed and interpreted in
accordance with such intent.  If Company reasonably determines in good faith
that any provision of such program, when considered individually or in
connection with the terms of any other nonqualified deferred compensation plan
maintained by Company or any affiliate of Company, violates Section 409A of the
Code, such provision will not be effected but will instead be interpreted and
amended to comply with Section 409A of the Code, and any corrections of
operation or administration necessary to comply with Section 409A of the Code
shall be implemented; provided, however, that no such interpretation, amendment
or correction shall result in Non-Employee Director being treated worse than
other former non-management members of the Board of Directors of Company who
terminated service with flight benefits substantially equivalent to those
provided upon termination of service by Non-Employee Director.


6.           Survivor Benefits.  Upon Non-Employee Director’s death, in addition
to the lifetime benefits provided Non-Employee Director’s spouse pursuant to
paragraphs 2(i)(c) and (d) of this Exhibit, Non-Employee Director’s surviving
spouse and children will be permitted to continue to use (in the proportions
specified in Non-Employee Director’s last will and testament or, if not so
specified or if Non-Employee Director dies intestate, in equal proportions)
Non-Employee Director’s Flight Benefits as follows: an annual survivor travel
limit shall be granted annually on January 1 of each calendar year during the
ten calendar year period beginning January 1st of the calendar year following
Non-Employee Director’s death and ending on December 31st of the year of the
tenth anniversary of the Non-Employee Director’s death (such annual survivor
benefit amount to be $10,000), which annual amount shall be adjusted upon any
change in the valuation methodology used by Company for imputed income from
flights for U.S. federal income tax purposes so as to preserve an annual benefit
level for purchase of tickets on the CO System at least as favorable as the
benefit in effect on January 1, 2008 [Insert for Non-Employee Directors first
elected after January 1, 2008: (or, if your first election to the Board is after
January 1, 2008, an annual benefit level at least as favorable as the benefit in
effect on the date of your first election to the Board)].  In determining any
adjustment pursuant to the first sentence of this paragraph, Company shall be
entitled to rely on its good faith calculation as verified by its internal audit
department or independent auditors, which calculation will be provided to the
Non-Employee Director’s surviving spouse and children upon request.  Company
will provide Non-Employee Director’s surviving spouse and children an annual
statement specifying the annual survivor benefit and any adjustments described
in this paragraph.  Any portion of the annual survivor benefit described in this
paragraph that remains unused at the end of the calendar year for which it was
awarded shall terminate and be of no further use or value.  All rights, duties
and obligations of Non-Employee Director, and all rights, duties and obligations
of Company, relating to Non-Employee Director’s usage of Flight Benefits
contained in this Exhibit shall be applicable to usage of Non-Employee
Director’s Flight Benefits by Non-Employee Director’s surviving spouse and
children, and the provision of such Flight Benefits to Non-Employee Director’s
surviving spouse and children shall be conditioned upon written acknowledgement
of and agreement thereto by Non-Employee Director’s surviving spouse and
children who may use such Flight Benefits.
 


